                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  June 06, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                            HOUSTON DIVISION



PRIME COMMUNICATIONS, L.P.,         §
                                    §
                  Plaintiff,        §
                                    §
V.                                  §        CIVIL ACTION NO. H-19-0291
                                    §
RAGSDALE LIGGETT, P.L.L.C.,         §
                                    §
                  Defendant.        §



                     MEMORANDUM OPINION AND ORDER


     Plaintiff     Prime   Communications,    L.P.     ("Plaintiff")         sued

defendant Ragsdale Liggett,      P.L.L.C.    ("Defendant")      in the 11th

Judicial District Court of Harris County,            Texas,   alleging that

Defendant committed legal malpractice when representing Plaintiff

in a lawsuit before the United States District Court for the

Eastern District of North Carolina (the "North Carolina Lawsuit") . 1

Defendant timely removed the action to this court.2           Pending before

the court is Defendant Ragsdale Liggett, P.L.L.C.'s Omnibus Motion

to Dismiss ("Defendant's Motion")       (Docket Entry No. 23) .        For the



     1
       See Defendant Ragsdale Liggett, P.L.L.C.'s Notice of Removal
("Notice of Removal") , Docket Entry No. 1, pp. 1- 2. The North
Carolina Lawsuit was filed under C.A. No. 5:12-cv-69-H in the
Western Division of the Eastern District of North Carolina and is
styled Rose Lorenzo v. Prime Communications, L.P. See id. at 2.
 [All page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system, CM/ECF.]
     2
         See Notice of Removal, Docket Entry No. 1.
reasons explained below, Defendant's Motion will be granted in part

and denied in part.


                       I.        Factual and Procedural Background

       Plaintiff is an authorized AT&T retailer. 3                    While Plaintiff
maintains its principal place of business in Texas, Plaintiff has
stores across the United States, including in North Carolina. 4                      In
2012       a   group        of    current    and   former   employees    of   Plaintiff
instituted the North Carolina Lawsuit against Plaintiff, alleging
violations of the Fair Labor Standards Act and the North Carolina
Wage and Hour Act. 5              Plaintiff hired Defendant, a law firm based in
Raleigh, North Carolina, to represent it in the North Carolina
Lawsuit. 6        All            of   the   lawyers   employed   by     Defendant   are
North Carolina residents who have not appeared in a Texas matter or

been licensed in Texas. 7
       Plaintiff and Defendant signed a letter agreement regarding
Defendant's representation of Plaintiff in the North Carolina
Lawsuit on July 18, 2014 (the "Letter Agreement") . 8                    Plaintiff and


       3
           See Plaintiff's Amended Complaint, Docket Entry No. 22, p. 2.




       7
           See Defendant's Motion, Docket Entry No. 23, pp. 12-13.
      See Letter Agreement, Exhibit A to Defendant's Motion, Docket
       8

Entry No. 23-1, p. 1.
                                               -2-
Defendant agreed that in exchange for Defendant waiving some of its
legal fees, Plaintiff would "waive and hold harmless [Defendant]
from any acts or omissions that [] may have occurred by any member
or employee of [Defendant] during the [North Carolina Lawsuit] ." 9
Defendant also agreed that it would continue to use "its best

efforts" in defending Plaintiff in the North Carolina Lawsuit
despite the agreed fee reduction.10            According   to Defendant,

Plaintiff claimed in early April of 2017 that Defendant breached
the Letter Agreement.11 As a result, Defendant petitioned the judge
in the North Carolina Lawsuit to withdraw as Plaintiff's counsel on
April 19,      2017.12     .The presiding   judge   permitted Defendant's
withdrawal on June 22, 2017.13
     On December 13, 2018, Plaintiff filed this action in the 11th
District Court.          Defendant removed the action to this court on
January 28, 2019. 14       Defendant did not file an answer but instead
moved to dismiss the action on February 4, 2019. 15         After seeking
the court's leave,          Plaintiff filed its Amended     Complaint on



     1
      0
          see id.
     11   See Defendant's Motion, Docket Entry No. 23, p. 12.
     12   see id.
     13   See id.
     14
          See Notice of Removal, Docket Entry No. 1.
      See Defendant Ragsdale Liggett, P.L.L. C. 's Motion to Dismiss,
     15

Docket Entry No. 3.
                                     -3-
March 7, 2019. 16             Defendant timely filed its pending Motion on
March 21, 2019. 1 7


                                      II.    Analysis

       Defendant's Motion includes a Motion to Transfer Venue from
this court to the United States District Court for the Eastern
District of North Carolina. 18 Under 28 U.S.C.                   §   1404(a), "[f] or the
convenience of parties and witnesses, in the interest of justice,
a district court may transfer any civil action to any other
district or division where it might have been brought."                        28 U.S.C.
§    1404(a).         "When considering a          §   1404 motion to transfer,        a
district court considers a number of private- and public-interest
factors, 'none of which can be said to be of dispositive weight.'"
Wells v. Abe's Boat Rentals Inc., Civil Action No. H-13-1112, 2014
WL    29590,        at   *1   (S.D.   Tex.    Jan.      3,   2014)     (quoting   Action
Industries, Inc. v. United States Fidelity                   &   Guaranty Company, 358
F.3d 337, 340 (5th Cir. 2004)).               The private-interest factors are:
"(1) the relative ease of access to sources of proof; (2) the
availability of compulsory process to secure the attendance of
witnesses; (3) the cost of attendance for willing witnesses; and
(4) all other practical problems that make trial of a case easy,


       16
               See Plaintiff's Amended Complaint, Docket Entry No. 22.
       1
           7   See Defendant's Motion, Docket Entry No. 23.
      See id. at 26-29. Defendant's Motion also includes motions
       18

to dismiss pursuant to Rule 12(b)(2), Rule 12(b)(3), and
Rule 12(b)(6). See id. at 8.
                                             -4-
expeditious and inexpensive."         In re Volkswagen AG, 371 F.3d 201,

203 (5th Cir. 2004) ["Volkswagen I"].        The public-interest factors
are:     "(1) the administrative difficulties flowing from court
congestion; (2) the local interest in having localized interests
decided at home; (3) the familiarity of the forum with the law that

will govern the case; and (4) the avoidance of unnecessary problems
of conflict of laws [or in] the application of foreign law."              Id.
       The court must "weigh the relevant factors and decide whether,
on balance, a transfer would serve 'the convenience of parties and
witnesses' and otherwise promote            'the interest of     justice.'"
Atlantic      Marine   Construction   Company,   Inc.   v.   United   States
District Court for the Western District of Texas, 134 S. Ct. 568,
581 (2013) (quoting 28 U.S.C. § 1404(a)).         Because the court must
give "some weight to the plaintiff ['s] choice of forum," the party
seeking a transfer must show good cause.          Id. at 581 n.6; In re
Volkswagen of America, Inc., 545 F.3d 304, 315 (5th Cir. 2008) (en
bane) ["Volkswagen II"].       The decision to transfer a case under        §

1404(a) is "committed to the sound discretion of the transferring
judge, and review of a transfer is limited to abuse of that
discretion."      Mills v. Beech Aircraft Corporation, Inc., 886 F.2d
758, 761 (5th Cir. 1989).
       "The preliminary question under the change of venue statute, 28
U.S.C.   §   1404, is whether the suit could have been filed originally
in the destination venue."       Wells, 2014 WL 29590, at *1.         Because
Defendant resides in the Western Division of the Eastern District of

                                      -5-
North Carolina, 19 this action could have originally been filed there.
See 28 U.S.C. § 1391(b).

     The private-interest factors are neutral or weigh in favor of
transfer.   There is no evidence that sources of proof will be more
readily available in either the Southern District of Texas or the

Eastern District of North Carolina. The "ease of access" factor is
therefore   neutral.    The   allegations    in   Plaintiff's   Amended
Complaint are all based on Defendant's representation of Plaintiff
in the North Carolina Lawsuit.         While neither party cites any
witnesses by name, Defendant states that its key witnesses are the
lawyers involved in the North Carolina Lawsuit -- all of whom
reside in either North Carolina or Virginia. 20     Plaintiff, on the
other hand, fails to provide the court with any information on the
Texas witnesses it allegedly plans to call at trial.21     Because the


     19
       See Affidavit of William W. Pollock, Exhibit B to Defendant's
Motion, Docket Entry No. 23-2 (stating that Defendant is a resident
of Wake County, North Carolina); Counties Served by the Eastern
District of North Carolina, http://www.nced.uscourts.gov/counties/
Default.aspx (showing Wake County, North Carolina, as being served
by the Western Division of the Eastern District of North Carolina).
      Defendant -- and its lawyers who represented Plaintiff in the
     20

North Carolina Lawsuit       reside in Raleigh, North Carolina.
Counsel for the plaintiffs in the North Carolina Lawsuit were based
in Raleigh, North Carolina, and Richmond, Virginia.             See
Defendant's Motion, Docket Entry No. 23, pp. 27-28.
      See Prime Communication, L.P.'s Response to Defendant
     21
Ragsdale Liggett, P.L.L.C.'s New Motion to Transfer Venue, Docket
Entry No. 30, p. 2 (incorporating Plaintiff's original response to
Ragsdale's first motion to transfer venue); Prime Communications,
L.P.'s Response to Defendant Ragsdale Liggett, P.L.L.C.'s Motion to
                                                    (continued...)
                                 -6-
majority of the identifiable witnesses reside in North Carolina,
the private-interest factors regarding compulsory process over
witnesses and the cost associated with transporting witnesses to an
out-of-town forum favor the Eastern District of North Carolina.
There are no additional practical problems counseling for or

against transfer, and there is no evidence that a transfer would
cause unnecessary delay or prejudice either party.
        The public-interest factors are neutral or weigh in favor of
transfer.       There is no evidence of court congestion in either the

Southern        District   of   Texas     or    the     Eastern    District   of

North     Carolina     that     counsels       for    or     against   transfer.

North Carolina courts have a significant interest in adjudicating
a dispute claiming that North Carolina lawyers committed legal

malpractice in a North Carolina action.               While Defendant may have
interacted with this forum during its defense of Plaintiff in the
North Carolina Lawsuit, this action's only substantial connection
to Texas is that Plaintiff resides here.                   While Plaintiff is a
Texas limited partnership, Texas courts do not have a significant
interest in adjudicating a dispute based on conduct occurring
almost exclusively in North Carolina.            The "local interest" factor
therefore favors transfer.        There is no evidence that either this


          continued)
     21 ( •••

Transfer Venue ("Plaintiff's Original Response"), Docket Entry
No. 14, p. 14 1 33 ("Although Ragsdale's unnamed employees may be
located in North Carolina, all of Prime Communications' witnesses
are located in Texas.").
                                        -7-
court or the courts of the Eastern District of North Carolina will

have difficulty interpreting and applying the relevant law, be that
the law of North Carolina or Texas.            (Plaintiff argues that the
relevant   North    Carolina     and       Texas   laws   are    functionally
identical.22)   There is no evidence that a potential conflict of

laws makes either forum more favorable.
     Having considered the parties' arguments and balancing the
public- and private-interest factors, the court is persuaded that
Defendant has shown good cause for transferring this action to the
Eastern District of North Carolina.            A transfer to the Eastern
District   of   North    Carolina,     Western     Division,    is   therefore
appropriate.

                        III.   Conclusion and Order

     For the reasons explained above, the court concludes that the
Eastern District of North Carolina is a more convenient forum.
Defendant Ragsdale Liggett, P.L.L.C.'s Omnibus Motion to Dismiss

(Docket Entry No. 23) is therefore GRANTED IN PART and DENIED IN

PART as follows:

     Defendant's Motion to Transfer Venue is GRANTED, and this
     action is TRANSFERRED to the United States District Court
     for the Eastern District of North Carolina, Western
     Division.
     Defendant's    Rule   12(b)(2),   Rule   12(b)(3),    and
     Rule 12(b) (6) Motions to Dismiss are DENIED as MOOT.

      See Plaintiff's Original Response,
     22
                                                     Docket Entry No.     14,
pp. 16-17 1 38.
                                     -8-
     Prime   Communications,   L.P.'s   Motion   to   Abate   Ragsdale's

Pending Motions to Dismiss (Docket Entry No. 27) is DENIED as MOOT.

     SIGNED at Houston, Texas, on this the 6th day of June, 2019.




                                                 SIM LAKE
                                        UNITED STATES DISTRICT JUDGE




                                 -9-
